Citation Nr: 9903106	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extension of a total disability rating 
for convalescence under 38 C.F.R. § 4.30 beyond March 1, 
1996.

2.  Entitlement to an increased evaluation for a left 
shoulder disability (residuals, left shoulder injury with 
recurrent subluxation), currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for a right hip 
disability (traumatic degenerative joint disease), currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to August 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an extension of a temporary 
total disability rating under 38 C.F.R. § 4.30 beyond 
February 1, 1996.

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on September 16, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.

During the pendency of the appeal, additional issues were 
raised and adjudicated by the RO, some of which will be 
considered in appellate status at this time, while another 
will require referral to the RO for appropriate appellate 
processing.  Issues that are presently in appellate status 
before the Board are listed on the title page.  As noted 
above, the issue of an extension of a temporary total rating 
for convalescence purposes that was the subject of the August 
1996 rating decision was appealed in the prescribed manner, 
i.e., with the filing a notice of disagreement in October 
1996 in response to the RO's August 1996 rating decision and, 
following issuance of a statement of the case in November 
1996, perfection of the appeal to the Board with the timely 
filing of a substantive appeal in February 1997.  See 38 
C.F.R. § 20.200 (1998).

Regarding the other issues, the Board construes the 
appellant's hearing testimony in March 1997 (see Transcript 
at p. 23) as a timely filed notice of disagreement to the 
RO's grant of service connection and assignment of a zero 
percent rating for a right hip disability by rating decision 
in February 1997.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  His statement filed in 
September 1997 is construed as a timely filed substantive 
appeal following issuance of a supplemental statement of the 
case issued in April 1997 that notified him of the RO's April 
1997 rating decision to deny an increased rating above 10 
percent for this disability.  See 38 C.F.R. §§ 20.202, 
20.302(c) (1998).

The issue of a total rating based on individual 
unemployability is now before the Board as a result of the 
appellant filing a timely notice of disagreement in September 
1997 in response to the RO's denial of this claim by rating 
decision in August 1997.  His hearing testimony, given 
pursuant to his August 1998 request, before the undersigned 
Board Member in September 1998 is construed as his 
substantive appeal timely filed in response to the RO's April 
1998 supplemental statement of the case.

The claim of an increased rating for the left shoulder 
disability above 20 percent disabling was originally filed by 
the appellant in October 1997, see Statement in Support of 
Claim, VA Form 21-4138, dated September 29, 1997, and denied 
by the RO in a supplemental statement of the case issued in 
April 1998.  At that time, the appellant was notified that, 
in accord with applicable regulations, he had 60 days to file 
a substantive appeal with regard to any "new" issues, i.e., 
issues not previously adjudicated and appealed during the 
pendency of the appeal, in order to add them to his present 
appeal.  38 C.F.R. § 20.302(c) (1998).

Although a substantive appeal was not filed to add this issue 
to his present appeal, the Board believes that in the 
interests of judicial fairness and economy it should proceed 
to review this claim on appeal without further procedural 
development.  In this regard, the Board construes the 
transcript of his video-conference hearing testimony of 
September 1998 as a timely filed substantive appeal with 
respect to the left shoulder-increased rating claim because 
this claim was identified as an issue under appeal at that 
hearing and because his testimony on the claim was received 
within the one-year appeal period allowed by law.  See Rowell 
v. Principi, 4 Vet. App. 9 (1993) (failure to file a timely 
"Form 1-9" substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction); see also 38 C.F.R. §§ 20.202, 
20.301(a) (1998) (substantive appeal may be filed by 
"correspondence containing the necessary information," 
received either from the appellant or his representative).  
As there is well-established judicial precedent that a 
veteran's sworn testimony is "evidence" which the Board 
must consider, see e.g. Ashley v. Brown, 6 Vet. App. 52, 56 
(1993); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992), the Board 
considers the transcript of his September 1998 hearing as 
sufficient correspondence reflecting an intent to appeal this 
issue to the Board.  Moreover, the RO's failure to certify 
issues on appeal does not deprive the Board of jurisdiction 
over issues it believes are correctly before it.  See 38 
C.F.R. § 19.35 (1998).  Hence, the issue of an increased 
rating for the left shoulder disability is in appellate 
status at this time.

The issue that requires referral to the RO for appellate 
processing is entitlement to service connection for Ehlers-
Danlos syndrome:  The RO denied service connection for this 
condition by rating decision in April 1998.  The Board 
construes the appellant's hearing testimony of September 1998 
as a timely filed notice of disagreement with respect to this 
claim.  The record does not reflect that a statement of the 
case or supplemental statement of the case covering this 
issues was furnished to the appellant.  Accordingly, this 
issue must be referred to the RO for appropriate procedural 
compliance, to include the issuance of a statement of the 
case pursuant to 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  Once the RO issues a statement 
of the case regarding this issue, the appellant will be able 
to obtain appellate review by timely filing a VA Form 9 
(substantive appeal) with the RO.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Veterans Appeals (the 
Court), that additional development of the evidentiary record 
is necessary.

The appellant has testified on appeal that following his left 
shoulder surgery on December 13-14, 1995, he was seen for 
outpatient follow-up care at the New Orleans VA Medical 
Center (VAMC) on January 19, 1996.  Medical records on file 
noted that he was next seen for outpatient follow-up care on 
March 28, 1996, after he canceled an outpatient visit 
scheduled on December 28, 1995.  The appellant disputes that 
he was actually seen on March 28, 1996.  In support of his 
claim, he submitted a "Past Clinic Visits" summary which 
indicated that his March 28, 1996, outpatient consultation in 
the orthopedic department was canceled by the clinic.  The 
summary report makes no mention of a visit on January 19, 
1996.  In addition, he submitted a statement dated April 4, 
1997, from a Mrs. [redacted] who stated that he had a doctor's 
appointment for post operative follow-up treatment on January 
19, 1996.  Whether Mrs. [redacted] is an employee of the New 
Orleans-VAMC or someone who claims to have known where the 
appellant was on January 19, 1996, is unclear from the 
evidence of record.

Nevertheless, the Board finds that in light of the 
inconsistencies between the treatment reportedly provided to 
the appellant as listed on the aforementioned "Past Clinic 
Visits" summary and the outpatient reports of record, 
namely, the report bearing the date of March 28, 1996, the RO 
should directly contact the New Orleans-VAMC and request 
copies of all in/outpatient medical records pertaining to the 
appellant's treatment at this facility from December 1995 to 
the present.  Development to this end is particularly 
important because VA has constructive notice of medical 
records in its possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, the appellant indicated at his hearing in 
November 1997 that he had applied for disability insurance 
benefits from the Social Security Administration (SSA).  
Apparently, he had not heard back from SSA regarding the 
outcome of his claim.  Nevertheless, the requisition and 
consideration of any records from SSA by the agency of 
original jurisdiction is necessary for the proper 
adjudication of the issues on appeal.

Further, the Board observes that the appellant may have 
participated in a VA vocational rehabilitation program 
(Chapter 31).  The record reflects that he applied for these 
benefits in December 1994.  In addition, the inside left 
cover of the claims file indicated that a counseling folder 
was created in October 1993.  However, if any Chapter 31 
folders exist, they were not associated with the record on 
appeal.  Appellate review of this evidence is necessary for 
the proper adjudication of the appellant's claims seeking 
increased compensation benefits.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).

In view of the above, the Board finds that additional medical 
development to evaluate the service-connected disabilities at 
issue herein would prove useful in this case, and is 
consistent with VA's duty to assist the appellant.  Recent 
precedent opinions of the United States Court of Veterans 
Appeals (the Court) as well as opinions of the VA General 
Counsel have held that a service-connected disability 
involving a joint rated on limitation of motion must be 
medically evaluated with adequate consideration given to 
whether the rating addresses additional functional loss due 
to pain under 38 C.F.R. § 4.40, or due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, or due to painful motion of a joint 
or periarticular pathology under 38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  In DeLuca, the Court held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  See also 
Johnson (Brenda) v. Brown, 9 Vet. App. 7, 10-11 (1996) and 
Arnesen v. Brown, 8 Vet. App. 432, 440 (1995).

The January 1998 VA examination is deemed inadequate for 
rating purposes because it does not fully address the impact 
of pain as well as potential aggravating factors such as 
movement and activity, effectiveness of pain medication, or 
other treatment for relief of pain with regard to the 
appellant's right hip and left shoulder disabilities.  These 
factors are critical to an analysis of the claims under the 
standards set forth in DeLuca and the above-cited General 
Counsel opinions.  Accordingly, the examination to evaluate 
the extent of impairment caused by these disabilities must 
include a detailed discussion of functional loss due to pain 
and weakness.

For the reasons stated above, a new examination of the 
appellant's right hip and left shoulder disabilities is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where 
the record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).

In addition to the new examination, a social and industrial 
survey should be completed in view of the fact the 
appellant's testimony of record relating that he has had a 
number of part time or temporary jobs in the past few years 
since he last worked for K-Mart as an auto mechanic in August 
1995.  In connection with this survey, the RO should make 
another attempt to obtain any available employment records 
from the appellant's former employers, particularly the ones 
for which he has submitted a VA Form 21-4192 - TESI, Pierce 
Construction, Service Cab Co., and K-Mart.

Additionally, the Board finds that consideration of 
extraschedular evaluations for the service-connected 
disabilities at issue herein pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) is reasonably raised by the record.  
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record).

Finally, it is noted that the appellant's accredited 
representative, The American Legion, failed to timely file a 
"Statement of Accredited Representative in Appealed Case," 
VA Form 646, before this case was certified to the Board.  
See Certification of Appeal, VA Form 8, dated August 5, 1998.  
Accordingly, on remand, the RO should ensure that The 
American Legion's national service officer is provided 
another opportunity to review the record on appeal and 
present written argument on behalf of the appellant should 
any benefit be denied the appellant upon readjudication of 
this case.  See M21-1, Part IV, Subchapter VIII, 8.30-33 
(Aug. 1996).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the New 
Orleans-VAMC and request complete, 
legible copies of all medical reports 
which this facility has in its possession 
pertaining to treatment provided to the 
appellant since December 1995.  Efforts 
to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.
2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, should be obtained, 
and legible copies of these folders or 
the files themselves should be associated 
with the claims folder.

4.  A social and industrial survey should 
be conducted by the RO.  As noted above, 
the survey should be conducted with the 
benefit of review of the appellant's 
employment history and accordingly, the 
RO should attempt to obtain any 
employment records for which he has 
submitted a VA Form 21-4192.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
appellant's service-connected right hip 
and left shoulder disabilities on his 
ability to secure or follow a 
substantially gainful occupation.

5.  Next, the RO should schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his right 
hip and left shoulder disabilities.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of each disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the appellant's right hip and 
left shoulder disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
each condition, precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect each 
disability has upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
right hip and left shoulder in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998).  
The physician should address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
traumatic arthritis, limitation of 
motion, ankylosis, etc., and other 
impairments for each disability pursuant 
to the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, if 
appropriate.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the right hip and 
left shoulder.  The ROM results should be 
set forth in degrees, and the report 
should include information as to what is 
considered "normal" range of motion.  
If the appellant does not cooperate in 
such testing, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how the appellant's failure to fully 
cooperate with ROM testing impacts the 
validity of the medical examination.  The 
examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all abnormal pathology in the right 
hip and left shoulder, including 
arthritis or neurological disorder, found 
to be present.

Moreover, in accordance with DeLuca, 
supra, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the right hip 
and left shoulder, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function of 
affected joints.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

6.  The appellant must be given adequate 
notice of the requested compensation 
examination described above.  He is 
advised that failure to report for a 
scheduled examination could result in an 
adverse decision.  If he fails to report 
for an examination, this fact should be 
documented in the claims folder.  

7.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

8.  Following completion of the above, 
the RO should readjudicate the issues 
listed on the title page that are 
presently in appellate status before the 
Board, with consideration of all the 
evidence of record, to include the 
additional evidence obtained as a result 
of this remand.  The readjudication of 
the increased rating claims for the right 
hip and left shoulder disabilities must 
be within the analytical framework 
provided by the Court in DeLuca, supra, 
and by the General Counsel in VAOPGCPRECs 
23-97 and 9-98, supra.  In so doing, the 
RO must consider alternative diagnostic 
criteria that may be applicable for these 
disabilities, to include separate ratings 
for any additional functional loss caused 
by arthritic or neurologic/sensory 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of each 
disability.  Further, the RO's 
consideration of referring one of both of 
these increased rating claims for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto, 
to include preparation of written 
argument on behalf of the appellant 
pursuant to established appellate 
procedures under M21-1, Part IV, 
Subchapter VIII,  8.30-33.

9.  The RO should also make sure that any 
issue that is inextricably intertwined is 
properly adjudicated prior to returning 
the case to the Board for further 
appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

The appellant is advised that he has a duty to assist the RO 
in the development of his claim.  Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 14 -


